DETAILED ACTION
This office action is in response to the amendments to the claims filed on 09 August 2021.  Claims 1 – 13 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The previously made objections to the specification are hereby withdrawn in view of suitable amendments to the Abstract submitted with applicant’s response.

Claim Objections
Claims 4 – 13 are objected to because of the following informalities:
In Re Claims 4 and 9, the phrase “a connection bolts” in Line 16 is not in proper idiomatic English.  For the purpose of prior art analysis, the phrase --connection bolts-- will be assumed instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder (Foreign Patent CH 453080 A, Full Machine Translation provided).

In Re Claim 1, Binder discloses A hose pump rotor (Figures 1 and 2), characterized in that a main rotating shaft comprises a main shaft (8) and a rotor base (9) which are fixedly connected to each other, roller support arms (there are two arms 11 and 17 described as “pin”; see paragraph which starts at the end of Page 4 and ends on Page 5 of the Translation) are symmetrically arranged on the rotor base (9) and outer ends thereof are connected to rollers (12 and 18; arm 11 connects to roller 12, and arm 17 connects to roller 18), with axes of the rollers (12, 18) being parallel to an axis of the main shaft (8) as depicted in Figure 2, the roller support arms (11, 17) and the rotor base (9) form a radially-displaceable limiting fit (arm 11 is radially displaceable 

    PNG
    media_image1.png
    558
    686
    media_image1.png
    Greyscale

In Re Claim 2, Binder as applied to Claim 1 further teaches that the rotor base (9) comprises a groove (16) enclosed by a bottom plate (9b) and side plates (portions of 14 designated by the two annotated rectangles in Figure 1 reproduced above read on side 

    PNG
    media_image2.png
    500
    750
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    455
    746
    media_image3.png
    Greyscale

In Re Claim 3, Binder as applied to Claim 2 further teaches that that inner segments (i.e. middle portion of the support arm 11 or support arm 17) of the roller support arms (11, 17) are located inside the groove cavity (as evidenced by the annotated rectangles in Figure 2 above, the rectangles represent the inner segments) of the rotor base (9), and the roller support arms and the rotor base form the radially-displaceable limiting fit (arm 11 is radially displaceable along the slot 10, arm 17 is radially displaceable along slot 16; see paragraph which starts at the end of Page 4 and ends on Page 5 of the Translation); connection bolts (see threaded portion of 15 that engages nut 15a; and threaded portion of 11 that engages nut 13) are disposed as depicted between the roller support arms (11, 17 as depicted in annotated Figure 2 reproduced above) and the bottom plate (9b) and/or the side plates of the rotor base (9) to form the locking fit (via nuts 15a and 13); and the outer ends of the roller support .


Response to Arguments
Applicant has argued on Page 8 of Applicant’s Response that “pins (11, 17) are disposed in the middle of the roller (12). However, in the present claims, the rollers are connected to the ends of the roller support arms. Therefore, Binder fails to disclose that "outer ends thereof are connected to rollers," as recited in claim 1”.
Examiner’s Response: The word “end” is broad, and does not limit the claim to a specific end point or end surface of the support arm.  

    PNG
    media_image4.png
    688
    793
    media_image4.png
    Greyscale

Annotated Figure 5 of Applicant’s Specification
Indeed, even applicant’s roller is connected to a semicircular recess that is in an end portion of the arm, and not the end surface of the arm (see annotated figure 5 above).  The roller of Binder is clearly connected to an end portion of the arm and therefore reads on the claim, see annotated Figure 2 below:

    PNG
    media_image5.png
    579
    617
    media_image5.png
    Greyscale

Annotated excerpt of Figure 2 of Binder
Finally, it should be noted that “connected” does not necessarily imply direct contact between the outer end of the arm and the roller.

Applicant has argued on Page 8 of Applicant’s Response that “In claim 2, a groove in the rotor base (20) is enclosed by a bottom plate (21) and side plates (22) disposed on opposite sides thereof. Thus, the bottom plate and the side plates form a groove, the groove not penetrating the thickness direction of any plates. In contrast, in Binder, the slot (10) is a groove penetrating along the thickness direction of the movable cross member (9)”
Examiner’s Response: Applicant’s arguments are not commensurate with the claim because “penetrating the thickness direction” is a different limitation than “enclose”.  As mentioned by applicant, base 20 and plates 21 form borders of the groove just like the designated side plates and bottom plate of Binder form borders of the groove (16), see annotated figure below:

    PNG
    media_image6.png
    586
    806
    media_image6.png
    Greyscale

Annotated excerpt of Figure 1 of Binder
The examiner reiterates that the bottom plate is (9b) and the side plates are in (14).




Allowable Subject Matter
Claims 4 – 13 are objected to as being dependent upon a rejected base claim, and because some of the claim language is objected to in Claims 4 and 9, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746